Exhibit 10.34

SAVVIS MASTER SERVICES AGREEMENT

THIS MASTER SERVICES AGREEMENT (“MSA”) is by and between SAVVIS Communications
Corporation and its affiliates (“SAVVIS”) and LookSmart, Ltd (“Customer”) and is
entered into as of this day of March, 2008 (“Effective Date”).

1. Services. SAVVIS will provide the Services in accordance with the Agreement.
The “Agreement” means this MSA plus all applicable Service Schedules, SAVVIS
Service Guides, Service Orders, service level agreements (“SLAs”) and any other
documents that are expressly incorporated herein (collectively “Service
Attachments”). SAVVIS may reject any Service Order and will not be bound by such
Service Order until accepted by SAVVIS. Customer issued purchase orders will not
modify the terms of the Agreement. Any requests for ancillary services not
described in the applicable Service Attachments may be provided on an individual
case basis as agreed to in writing by the parties. SAVVIS will not change the
Service rates or SLAs during the initial Service term specified in the Service
Order, but may thereafter change the rates and/or SLAs upon at least 60 days
prior notice.

2. Term. The term of the Agreement will commence on the Effective Date and
continue until the expiration of the last Service term, unless earlier
terminated in accordance with the Agreement (“Term”).

3. Payment. All payments are due in full within 30 days after the date of the
invoice (“Due Date”). In addition to the Service charges, Customer shall also
pay all applicable Taxes and any third party charges pre-approved by Customer
(e.g., installation, local access, utilities). Any amount not received by the
Due Date will be past due and subject to interest at the lesser of 1.5% per
month or the highest rate permitted by applicable law. Billing for each Service
shall commence on the “Billing Commencement Date,” as defined in the applicable
Service Schedule. Except as otherwise set forth in the applicable Service Order,
(a) monthly recurring charges (“MRCs”) will be billed monthly in advance,
(b) varying or usage-based charges will be billed monthly in arrears and
(c) installation or other non-recurring charges will be billed upon the Billing
Commencement Date. If SAVVIS is unable to deliver the Services on time due to
the delay of Customer or its End Users or agents, SAVVIS may commence billing as
of the date the Services would have been ready for delivery but for such delay.
SAVVIS may, upon 30 days prior notice, modify the payment terms or require a
mutually acceptable form of security (e.g., a deposit) if Customer has
repeatedly failed to pay its invoices by the Due Date or if there has been a
material, adverse change in its financial condition; provided, however, that
SAVVIS may not require a deposit or other form of security that is more than two
(2) times the amount of the then-current monthly recurring revenue for which
Customer is responsible under this Agreement.

4. Customer Obligations. All use of SAVVIS’ network and the Services by Customer
and its End Users will comply with the AUP, which is incorporated herein by
reference. SAVVIS may make reasonable changes to the AUP at any time and such
change will be effective upon posting to SAVVIS’ website or other notice to
Customer. SAVVIS may suspend the Services or otherwise restrict access to the
SAVVIS network without notice if SAVVIS learns of an AUP violation that, in its
reasonable discretion, is unlawful or is likely to cause loss or liability for
SAVVIS or any other party. Any such suspension or restriction will be on the
most limited basis as SAVVIS determines is reasonably practical under the
circumstances in order to address the underlying violation. Customer will
indemnify, defend and hold SAVVIS and its contractors harmless from any and all
third party claims, losses, damages, costs and expenses, including, without
limitation, reasonable attorneys’ fees and court costs, or liabilities arising
from or related to the use or resale of the Service, including, without
limitation, any violation of this Section.

5. Termination. Customer may terminate the Agreement upon 30 days notice in the
event of a material breach of the Agreement by SAVVIS, if such breach is not
cured within that period. SAVVIS may suspend Service or terminate the Agreement:
(a) upon ten (10) days notice in the event of any payment default, if such
default is not cured within that period; (b) upon notice in the event of any AUP
violation; or (c) upon 30 days notice in the event of any other material breach
of the Agreement by Customer, if such breach is not cured within that period
(unless a different notice period expressly set forth in the Agreement applies).
If Customer terminates an ordered Service prior to its delivery, cancellation
fees will apply as set forth in the Service Schedule. If, after the delivery of
Service but prior to the conclusion of the applicable Service term, the Service
or this Agreement is terminated either by SAVVIS for cause or by Customer for
any reason other than cause, then Customer shall be liable for: (a) an early
termination charge equal to 50% of the MRCs for the affected Services multiplied
by the number of months remaining in the Service term; (b) Service charges
accrued but unpaid as of the termination date; and (c) any third party provider
charges or out-of-pocket expenses incurred by SAVVIS (e.g., cancellation charges
or annual software license fees). The parties agree that any cancellation fees
and early termination charges set forth in the Agreement constitute liquidated
damages and are not intended as a penalty. If a particular Service is terminated
by Customer without cause or by SAVVIS for cause, and SAVVIS advises the
Customer in writing that in SAVVIS’ good faith judgment provision of a related
Service is impractical or impossible (“Related Service”) as a result of such
termination, then the Related Service shall be deemed terminated for cause by
SAVVIS and any applicable termination charges will apply.

6. Disclaimer of Warranties. THE SERVICES AND ANY RELATED EQUIPMENT, SOFTWARE
AND OTHER MATERIALS PROVIDED BY SAVVIS IN CONNECTION WITH THE SERVICES ARE
PROVIDED WITHOUT ANY WARRANTIES OR REPRESENTATIONS OF ANY KIND, WHETHER
STATUTORY, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO, WARRANTIES OF
TITLE, NONINFRINGEMENT, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
ACCURACY, COMPLETENESS OR ANY RESULTS TO BE ACHIEVED HEREFROM. SAVVIS MAKES NO
WARRANTIES OR REPRESENTATIONS CONCERNING THE COMPATIBILITY OF SOFTWARE OR
EQUIPMENT OR ANY RESULTS TO BE ACHIEVED THEREFROM. THESE DISCLAIMERS SHALL NOT
LIMIT CUSTOMER’S ABILITY TO SEEK ANY APPLICABLE SLA REMEDIES.

7. Limitation on Liability. NEITHER PARTY, NOR ITS AFFILIATES, CONTRACTORS,
SUPPLIERS OR AGENTS, SHALL BE LIABLE FOR ANY INDIRECT, INCIDENTAL, SPECIAL,
RELIANCE, PUNITIVE OR CONSEQUENTIAL DAMAGES, INCLUDING WITHOUT LIMITATION, ANY
LOST OR IMPUTED PROFITS OR REVENUES, LOST DATA, DAMAGES TO SOFTWARE OR FIRMWARE,
OR COST OF PROCURING OR TRANSITIONING TO SUBSTITUTE SERVICES, REGARDLESS OF THE
LEGAL THEORY UNDER WHICH SUCH LIABILITY IS ASSERTED, AND REGARDLESS OF WHETHER A
PARTY HAD BEEN ADVISED OF THE POSSIBILITY OF SUCH LIABILITY; PROVIDED, HOWEVER,
THE FOREGOING SHALL NOT LIMIT EITHER PARTY’S

 

   Page 1 of 4    SAVVIS Confidential Information



--------------------------------------------------------------------------------

SAVVIS MASTER SERVICES AGREEMENT

LIABILITY FOR ITS INDEMNIFICATION OBLIGATIONS HEREUNDER. EXCEPT FOR SAVVIS’
INDEMNIFICATION OBLIGATION, THE TOTAL AGGREGATE LIABILITY AND OBLIGATIONS OF
SAVVIS, ITS AFFILIATES, CONTRACTORS, SUPPLIERS OR AGENTS ARISING FROM OR RELATED
TO THIS AGREEMENT SHALL BE LIMITED TO THE TOTAL NET PAYMENTS PAID BY CUSTOMER TO
SAVVIS FOR THE AFFECTED SERVICE WHICH GIVES RISE TO SUCH LIABILITY IN THE TWELVE
(12) MONTH PERIOD IMMEDIATELY PRECEDING THE DATE IN WHICH THE CLAIM ARISES.
EXCEPT FOR CUSTOMER’S INDEMNIFICATION OBLIGATION; A BREACH BY CUSTOMER AND/OR
END USERS OF SECTION 4 AND/OR THE AUP; CUSTOMER’S PAYMENT OBLIGATIONS; AND ANY
LIABILITY AND/OR LOSS ARISING OUT OF THE CUSTOMER, ITS AUTHORIZED
REPRESENTATIVES, CUSTOMER MATERIAL AND/OR CUSTOMER EQUIPMENT IN OR ABOUT ANY
SAVVIS PREMISE, INCLUDING BUT NOT LIMITED TO ANY EQUIPMENT AND/OR ANY OTHER
PROPERTY, THE TOTAL AGGREGATE LIABILITY AND OBLIGATIONS OF CUSTOMER ARISING FROM
OR RELATED TO THIS AGREEMENT SHALL BE LIMITED TO THE TOTAL NET PAYMENTS PAID OR
PAYABLE BY CUSTOMER FOR THE APPLICABLE SERVICE DURING THE TWELVE MONTH PERIOD
IMMEDIATELY PRECEDING THE DATE IN WHICH THE CLAIM ARISES,

8. Confidentiality. Neither party shall, without the prior written consent of
the other party, use or disclose the Confidential Information of the other party
during the Term of this Agreement and for 2 years following the expiration or
termination hereof. Each party will take all reasonable precautions to protect
the other party’s Confidential Information, using at least the same standard of
care as it uses to maintain the confidentiality of its own Confidential
Information. Notwithstanding the foregoing, a party may disclose Confidential
Information: (i) to any consultants, contractors, and counsel who have a need to
know in connection with this Agreement and have executed a reasonably protective
non-disclosure agreement with the disclosing party, or (ii) pursuant to legal
process; provided that, the disclosing party shall, unless legally prohibited,
provide the non-disclosing party with reasonable prior written notice sufficient
to permit it an opportunity to contest such disclosure.

9. Publicity. Neither party shall use, publicize, or issue any press release
which includes the name, trademarks, or other proprietary identifying symbol of
the other party or its affiliates, without the prior written consent of such
other party.

10. Dispute Resolution. This Agreement shall be governed by and construed in
accordance with the laws of the state of New York, without regard to its
principles for resolving conflicts of law.

11. Force Majeure. Neither party will be liable for any failure or delay in its
performance under the Agreement (other than a failure to comply with payment
obligations) due to a Force Majeure Event. If a Force Majeure Event prevents the
provision of Service for a period of 30 days, either party may terminate the
affected Service by providing 30 days written notice to the other party.

12. Notices. All legal notices required to be given hereunder shall be in
writing and deemed given if sent to the addressee specified below either (a) by
registered or certified U.S. mail, return receipt requested, postage prepaid,
three days after such mailing; or (b) by national overnight courier service, the
next business day. All other notices (e.g., notice reminder of non-payment) may
be sent via facsimile or email and will be deemed given on the day such notice
is delivered. Customer’s Service change or disconnect notice must be in writing
sent via mail to Attn: Client Solutions, 2355 Dulles Corner Blvd., Ste. 300,
Herndon, VA 20171.

To SAVVIS:

1 SAVVIS Parkway, Town & Country, MO, USA 63017

Attn: General Counsel

To Customer:

 

Address:    625 2nd Street, San Francisco, CA    94107 Fax No.:    415-348-7034
Email:    Attn.:    General Counsel

13. Insurance. Each party shall carry and maintain during the Term, at its own
cost and expense, commercial general liability insurance of at least $1 million
per occurrence with a $2 million aggregate covering claims for bodily injury,
death, personal injury or property damage. If Customer’s personal property will
be located in any data center, Customer shall also carry an “all risk” property
insurance policy covering such equipment in an amount not less than its full
replacement value. The coverage required herein may be obtained through any
combination of primary and excess or umbrella liability insurance. Customer will
provide SAVVIS with certificate(s) of insurance which evidence such coverage
upon request and provide at least 30 days prior written notice of policy
cancellation.

If Customer will have access to a SAVVIS facility in connection with the
Service, Customer shall also name SAVVIS as an additional insured for purposes
hereof in event Customer will have personnel and/or equipment at a SAVVIS
facility.

14. Maintenance. Customer acknowledges that the Services may be subject to
maintenance or repair and agrees to cooperate in a timely manner and provide
reasonable access and assistance as necessary to allow such maintenance or
repair.

15. Waiver. Except as otherwise expressly set forth in the Agreement, neither
party’s failure to insist upon strict performance of any provision of the
Agreement shall be construed as a waiver of any of its rights hereunder. Neither
the course of conduct between parties nor trade practice shall act to modify any
provision of the Agreement.

16. Miscellaneous. All provisions in the Agreement which by their nature are
intended to survive expiration or termination shall so survive. If any term of
the Agreement is held unenforceable, the unenforceable term shall be construed
as nearly as possible to reflect.

 

   Page 2 of 4    SAVVIS Confidential Information



--------------------------------------------------------------------------------

SAVVIS MASTER SERVICES AGREEMENT

the original intent of the parties and the remaining terms shall remain in
effect. The Agreement is intended solely for SAVVIS and Customer and does not
provide any third party (including End Users) with any right or benefit. Either
party may assign this Agreement, in whole or in part, without the other party’s
prior written consent: (i) to the surviving entity in the event of a merger or
consolidation; (ii) to the purchaser of all or substantially all of the party’s
assets; or (iii) to any entity that controls, is controlled by or is in common
control with such party; provided, however, that any assignee of Customer must
have the same level of financial standing and creditworthiness as Customer as
determined by Experian or another nationally recognized credit rating company.
Customer shall provide SAVVIS with prompt written notice of any such permitted
assignment as soon as the news of such assignment is made publicly available.
Any other assignment shall require the prior written consent of the other party,
which consent shall not be unreasonably withheld. Subject to the foregoing, this
Agreement shall be binding upon and inure to the benefit of the parties and
their respective permitted successors and assigns. In the event of conflict
among terms, the order of priority shall be as follows: the Service Schedule,
then this MSA, then the SSG, and then the Service Order with the latest date.
Except as otherwise set forth herein, all amendments to the Agreement shall be
in writing and signed by the parties’ authorized representatives. This MSA may
only be executed by an authorized officer of SAVVIS. This MSA together with all
applicable Service Attachments constitutes the entire agreement of the parties
with respect to the Services and supersedes any other prior or contemporaneous
agreement or understandings, whether oral or written, related to the subject
matter hereof, including without limitation the Co-Location Services Agreement
between SAVVIS Communications Corporation and LookSmart, Ltd., dated
February 19, 2003. All handwritten or typed modifications to the Agreement which
are not mutually agreed to in writing are null and hereby rejected. SAVVIS may
act in reliance upon any written notice, Service Order, or other instruction or
signature reasonably believed by SAVVIS to be genuine.

17. Indemnification. SAVVIS shall defend and settle any third party claim
against Customer that any SAVVIS owned technology provided to Customer by SAVVIS
and used in conjunction with the Service(s) infringes a US patent,
(“Infringement Claim”) and will indemnify Customer in the amount of any final
judgment or settlement of such Infringement Claim up to the limitations set
forth in the Agreement. If the SAVVIS owned technology has become (or in SAVVIS’
reasonable judgment is likely to become) the subject of an Infringement Claim,
SAVVIS shall, at its option and expense, (a) procure for Customer the right to
make continued use thereof, or (b) replace or modify the SAVVIS owned technology
with technology having substantially similar functionality, or (c) if (a) and
(b) above are not commercially reasonable to SAVVIS, then SAVVIS may at its sole
option terminate the Agreement, any Service and/or Customer’s use of the SAVVIS
owned technology without further liability. SAVVIS shall have no liability or
obligation to indemnify, if the alleged infringement arises out of or is related
to (1) combination with products or services not provided by SAVVIS, (2) use for
a purpose or in a manner for which the SAVVIS owned technology were not designed
and SAVVIS advised Customer of the limitations on use, or Customer using
reasonable judgment should have known of the limitation on use, (3) use of any
older version of the SAVVIS owned technology when use of a newer SAVVIS version
would have avoided the infringement (provided the Customer was made aware of the
availability of the newer version of the SAVVIS owned technology), (4) any
modification not made with SAVVIS’ written approval, (5) any modifications made
by SAVVIS pursuant to Customer’s instructions, or (6) any intellectual property
right owned or licensed by Customer. The foregoing indemnification by SAVVIS
shall be subject to the following: (i) Customer promptly notifying SAVVIS in
writing of the claim; and (ii) SAVVIS having sole control of the defense and all
related settlement negotiations; provided, however, that Customer has the right,
but not the obligation, to participate at its expense in the defense of any such
claim or action through counsel of its own choosing; and (iii) Customer offering
reasonable assistance and cooperation in the defense of such claim.

18. Definitions.

“AUP” means SAVVIS’ Acceptable Use Policy located on its website at
http://www.savvis.net/customer/aup.html.

“Confidential Information” means any non-public information of the parties
hereto relating to its business activities, financial affairs, technology,
marketing or sales plans that is disclosed to, and received by, the other party
pursuant to the Agreement. Confidential Information includes, but is not limited
to, the terms and pricing of the Agreement. Confidential Information shall not
include information which: (i) is or becomes public knowledge through no breach
of the Agreement by the receiving party, (ii) is received by recipient from a
third party not under a duty of confidence, or (iii) is already known or is
independently developed by the receiving party without use of the Confidential
Information.

“End Users” means Customer’s members, end-users, customers or any other third
parties who utilize or access the Services or the SAVVIS network via the
Services provided hereunder.

“Force Majeure Event” means an unforeseeable event beyond a party’s reasonable
control, including but not limited to, acts of war; acts of God; earthquake;
flood or extreme weather conditions; embargo; riot; sabotage; labor shortage or
dispute changes in government codes, ordinances, laws, rules, regulations or
restrictions; failure of the Internet; terrorist acts; failure of data, products
or services controlled by any third party, including the providers of
communications or network services; utility power failure; material shortages or
unavailability or other delay in delivery not resulting from the responsible
party’s failure to timely place orders therefore, or lack of or delay in
transportation.

“SAVVIS Service Guide” (or “SSG”) means the product-specific Service guide that
includes technical details and additional terms, if any, which can be found at
http://www.savvis.net/legalguides, which SAVVIS may modify from time to time,
effective upon posting on the website.

“Service” means the service provided by SAVVIS and/or its licensors and
contractors as set forth on the Service Order.

“Service Order” means a service order request submitted on a form issued by
SAVVIS and signed by Customer that includes the type and details of the specific
Services ordered by Customer.

 

   Page 3 of 4    SAVVIS Confidential Information



--------------------------------------------------------------------------------

SAVVIS MASTER SERVICES AGREEMENT

“Service Schedule” means those service descriptions providing the terms pursuant
to which SAVVIS shall provide and Customer shall purchase the Services described
therein.

“SLA Attachment” means the attachment that sets forth the SLA applicable to each
individual Service, if any, and which provides Customer’s sole and exclusive
remedies for any Service deficiencies or failures of any kind.

“Taxes” means any applicable foreign, federal, state, or local taxes and charges
assessed in connection with the Service, including without limitation, all
governmental excise, use, sales, value-added and occupational taxes and other
fees, or other similar surcharges and levies, but excluding any taxes based on
SAVVIS’ net income.

The parties have read and agree to the terms of this MSA and any applicable
Service Attachments, all of which are made a part of the Agreement.

 

SAVVIS COMMUNICATIONS CORPORATION     CUSTOMER LookSmart, Ltd By:         By:  
/s/ Dan Peterson Name:         Name:    Dan Peterson Title:         Title:   
Vice President, Technical Operation Date:         Date:   3/29/08

 

   Page 4 of 4    SAVVIS Confidential Information